In the United States Court of Federal Claims
                                     Filed: March 28, 2018


     IN RE DOWNSTREAM ADDICKS
     AND BARKER (TEXAS) FLOOD-
     CONTROL RESERVOIRS                               Sub-Master Docket No. 17-9002L



     THIS DOCUMENT APPLIES TO:

     ALL DOWNSTREAM CASES



                  ORDER REGARDING TEST PROPERTY SELECTION

        On March 1, 2018, the court convened a telephone status conference, wherein the parties
were directed to file, on or before April 12, 2018, a joint status report with a final list of test
property selections, together with a short statement of why each was selected, the proponent, and
whether the property owner is an individual plaintiff or a member of a proposed class action. ECF
No. 70.

        On March 22, 2018, the parties filed a Joint Status Report Regarding Test Property
Selection identifying seventeen potential test properties, but informing the court that the parties
had not reached an agreement as to: (1) the number of test properties; and (2) the inclusion of
Memorial SMC Investment 2013 LP. ECF No. 76 at 1–2.

       On March 27, 2018, the court convened a telephone status conference, wherein the court
discussed the parties’ test property selections and concerns about the potential discovery issues
that may or may not arise concerning Memorial SMC Investment 2013 LP.

       Based on the March 22, 2018 Joint Status Report and the March 27, 2018 telephone status
conference, the following 14 properties are hereby designated test properties in the above-
captioned case:

      Plaintiff                            Address                        Plaintiff    Property
                                                                            Type         Type
 Aldred, Val           835 Thornvine Ln., Houston, TX 77079              Proposed     Residential
                                                                         Class
 Azar, Philip         3 Magnolia Bend Dr., Houston, TX 77024             Individual   Residential
 Beyoglu,     Gokhan 107 Warrenton Dr., Houston, TX 77024                Proposed     Residential
 and Jana                                                                Class
 Cutts, Paul and Dana 311 Blue Willow Dr., Houston, TX 77042             Individual   Residential
Godejord, Arnstein 14334 Heatherfield Dr., Houston, TX 77079         Proposed     Residential
and Inga                                                             Class
Good       Resources 760 Memorial Mews St. #4, Houston, TX 77079     Individual   Commercial
LLC
Ho, Becky            419 West Sam Houston Parkway North, Houston,    Proposed     Residential
                     TX 77024                                        Class
Hollis, Wayne JR 14914 River Forest Dr., Houston, TX 77079           Proposed     Residential
and Peggy                                                            Class
Memorial        SMC 777 South Mayde Creek Dr., Houston, TX 77079     Individual   Commercial
Investment 2013 LP                                                                Apartment
Milton, Virginia and 850 Silvergate Dr., Houston, TX 77079           Proposed     Residential
Arnold                                                               Class
Shipos, Jennifer     931 Bayou Parkway, Houston, TX 77077            Individual   Residential
Silverman, Peter and 12515 Westerly Ln., Houston, TX 77077           Individual   Residential
Zhennia
Stahl, Tim           265 Chimney Rock, Houston, TX 77024             Proposed     Residential
                                                                     Class
Welling, Shawn      5731 Logan Ln., Houston, TX 77007                Proposed     Commercial
                                                                     Class

     IT IS SO ORDERED.

                                                s/ Susan G. Braden
                                                Susan G. Braden
                                                Chief Judge




                                            2